Cole, C. J.
The contention of the city is that there was an implied contract by which the plaintiff was to render the services in question at the rate of $5 per day, and that he was engaged on the work only twelve days. Consequently it is insisted that his compensation should be limited to $60. The learned circuit court found that there was no agreement which fixed the amount of compensation that the plaintiff should receive for his services, and that he was entitled to recover what his services were reasonably worth. We fully concur in that view of the case. There is really no sufficient evidence to warrant the conclusion that there was an implied contract between the plaintiff and the officers of the city that the plaintiff was to do the work for any particular sum per day. It did .appear that the plaintiff had done some surveying for the city, for which he had charged $5 per day, supposing that was the price fixed by statute. But the work in question was for preparing drawings and specifications for a cedar-block pavement,.— a different kind of work, requiring, as his counsel contends, a higher degree of care and skill than that necessary to do common surveying; and that he was entitled to recover what he proved such services were reasonably worth. We think this position of the counsel is correct, and is fully sustained by the evidence given on the trial. The circuit court was satisfied from the testimony that the plaintiff devoted about twelve days’ time to the work in question, and that this was a reasonable time for doing the work, and that $10 a day was a fair and reasonable compensation for such services.
*84Some stress was laid on. tbe argument upon tbe fact that tbe plaintiff withdrew tbe first bill wbicb be rendered to tbe common council, and changed it. If this fact were as assumed we do not see that it would affect tbe plaintiff’s right to recover what bis services were worth. Tbe common council bad not allowed tbe account or acted upon it in any way except to refer it to a committee, and there was nothing in the transaction wbicb would preclude tbe plaintiff from recovering more than tbe account first charged. It is true tbe plaintiff testified in regard to this objection that tbe account was not altered in any way after it was rendered; that be was in need* of money, and only demanded on tbe account a part of bis pay for bis services. But, whatever may be tbe truth as to tbe alteration of tbe account as rendered, certain it is there is nothing in that fact, even if it were changed, wbicb would prevent tbe plaintiff from recovering what bis services were worth. Naumam, v. Zoerhlaut, 21 Wis. 466.
We have assumed that tbe appeal from “so much of tbe judgment as exceeds tbe sum of $60” was regular and brought tbe case here for review on tbe merits, but we do not deem it necessary to decide tbe point in tbe view we have taken of tbe case.
By the Court.— Tbe judgment of tbe circuit court is affirmed.